 

\OO¢\]O'\U\&WN>-¢

l\.) [\) [\) l\) l\) [\) [\) [\) [\) >-1 >-‘ >-‘ r-l )-\ )-¢ r-\ >-1 v- »-‘
O¢ § C`\ U\ -l> L»J l\) >-‘ O \O 06 .\l O'\ U'l h L)-> l\) '-‘ O

 

Case 2:18-cr-01169-SI\/|B Document 48 Filed 03/04/19 Page 1 of 10

 

 

 

 

 

 

 

“~ED ____ LODGED

ELIZABETH A. STRAN RECENED ___ COPY
§_rst Assifst§rn_t United State ‘

istrlct o lzona "'"°"
§NTHON[}(SWACHURCH MAR 4 2019

s_slstant . . ttorney CL " '
Arlzona State Bar NO. 0210 %T§TH,§P‘§§T§,TZ§§KRT
Two Renaissance S uare DEpUTy
40 N. Central Ave., uite l
Phoenix, Arizona 85004

 

 

Email: Anthon .Church@usdoj.gov
Attorneys for laintiff

IN THE UNITED STATES DISTRICT COURT
FOR TI-[E DISTRICT OF ARIZONA

Telephone: 602-514-7500 / ?L'

United States of America, CR-l 8-()1 l69-PHX-DLR
Plaintiff,
PLEA AGREEMENT
vs.
Armando Pablo Ochoa,
Defendant.

 

 

Plaintiff, United States of America, and the defendant, ARMANDO PABLO
OCHOA, hereby agree to dispose of this matter on the following terms and conditions:
1- Mé

The defendant Will plead guilty to Count 2 of the Indictment charging the defendant
with a violation of 18 United States Code (U.S.C.) §§ 924(c)(l)(a)(iii), Use of a Firearm in
Relation to a Crirne of Violence. x
2. MAXIMUM PENALTIES

a. A violation of 18 United States Code (U.S.C.) §§ 924(0)(1)(a)(iii), is
punishable by a maximum fine of $250,00().00, a mandatory minimum term of not less
than 10 years imprisonment and up to life, or both.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order the defendant to:

(l) make restitution to any victim of the offense pursuant to 18 U.S.C. §

 

 

 

\OOC\]O\Ul-bb)[\)>-‘

[\)[\)[\)[\)[\)[\)[\)k\.)[\)>_\>-¢>-\>-‘r-¢»-‘r-¢)-l)-l»-\
OC\IO\Ui-bbJN'-*C\OOQ\IC\U!-PWN*-*O

 

Case 2:18-cr-01169-SI\/|B Document 48 Filed 03/04/19 Page 2 of 10

3663 and/or 3663A, unless the Court determines that restitution would not be appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate; op- UP 10 THO£E \[EW

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013(a)(2)(A).

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime of conviction, unless there are stipulations to the contrary that the
Court accepts.

d. The defendant understands and acknowledges that a conviction may result in
the defendant losing eligibility for certain Welfare, Food Stamp and Social Security
benefits The defendant may lose other federal benefits pursuant to Title 21, United States
Code, Section 862.

e. Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall notaid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The
defendant also shall make full disclosure of all current and projected assets to the U.S.

Probation Office immediately and prior to the termination of the defendant’s supervised

_2_

 

 

 

\OOQ\]O\U!-I>WN»-¢

NN[\)NNNN!\)N>-‘>-‘>-‘)-‘»-)-dr-‘>-‘»-r>-
OO\]O`\§I\LWN*_‘C\CO°\]O\U`l-PWN*_‘O

 

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 3 of 10

release or probation, such disclosures to be shared with the U.S. Attorney’s Office,
including the Financial Litigation Unit, for any purpose. Finally, the defendant shall
participate in the Inmate Financial Responsibility Program to fulfill all financial obligations
due and owing under this agreement and the law.

3. AGREEMENTS REGARDING SENTENCING

a. Stipulation. Pursuant to Fed. R. Crim. P. ll(c)(l)(C), the United States and
the defendant stipulate that the defendant shall be sentenced to 10~years of imprisonment

b. Acceptance of Responsibilitv. If the defendant makes full and complete
disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United States
will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to U.S.S.G.§ 3El . l(a). If the defendant has an offense level of 16 or more,
the United States will move for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).

c. Non-Binding Recommendations. The' defendant understands that
recommendations are not binding on the Court. The defendant further understands that the
defendant Will not be permitted to withdraw the guilty plea if the Court does not follow a
recommendation

d. Restitution. Pursuant to 18 U.S.C. § 3663 and/or 3663A, the defendant
specifically agrees to pay full restitution, regardless of the resulting loss amount but in no
event more than $250,000.00, to all victims directly or proximately harmed by the
defendant’s “relevant conduct,” including conduct pertaining to any dismissed counts or
uncharged conduct, as defined by U.S.S.G. § lBl.3, regardless of whether such conduct
constitutes an “offense” under 18 U.S.C. §§ 2259, 3663 or 3663A. The defendant
understands that such restitution will be included in the Court’s Order of Judgment and that

an unanticipated restitution amount will not serve as grounds to withdraw the defendant’s

_3_

 

 

\OO¢\)`O\§A.|>QJN,_.

NNNNNNN[\)[\)v-*r-*r-*)-*r-l»-*r~r-l)-d»~\
OO\]O'\LJl-I>L)J[\)*_‘O\OOC\]O\Lll-I>UJN*_*O

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 4 of 10

guilty plea or to withdraw from this plea agreement

e. Stipulation. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and

the defendant stipulate that the defendant shall forfeit any interest in the following property,
identified in Federal Bureau of Investigation Report number 198N-PX-2957250, serial

numbers 28 and 36:

l. One magazine containing 10 .5 56 rounds of ammunition;

2. One magazine containing three .556 rounds of ammunition;

3. One black Glock 17 firearm, serial number BGXP725;

4. One black magazine containing 16 rounds of 9mm ammunition;

5. Five .45 rounds of ammunition and three rounds of .223 ammunition;

6. One green ammunition can containing 160 rounds of 5 .56 ammunition and 200
rounds of .223 ammunition;

7. One green ammunition can containing 290 rounds of .45 ammunition and l
empty .223 shell casing;

8. One box of 70 rounds of federal brand .223 ammunition;

9. Fifty rounds of HPR.38 special ammunition;

10. Eight rounds of El Dorado Star Fire brand .38 special ammunition;

11. One .38 special Ruger brand revolver, with holster, serial number 159-79357;

12. Six Eldorado brand .38 special rounds of ammunition; n

13. One AR-15 Pattern rifle, serial number NSOI4777;

14. One Mossberg International brand .22 caliber rifle, serial number EMJ 3 943269;

15. One magazine with 17 rounds of ammunition;

l6. One empty magazine and one blue box containing 75 rounds of ammunition;

17. One .45 caliber Ruger brand handgun, serial number 663 85432;

18. One Winchester Supreme Elite brand .40 caliber round of ammunition and 11
Blazer Brass brand 9mm rounds of ammunition;

19. One full magazine containing unknown rounds of ammunition

_4_

 

 

\OOO\]O'\Ul-ldwl\.)»-

NNNN!\)N[\.)[\)[\)r-‘\-‘o-‘)-‘)-‘v-l¢-l¢_a»_a,_a
OC\IG\U‘I-I>Wl\)»-‘O\OOC\]O\U!-LWN*_‘O

 

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 5 of 10

4. AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States shall dismiss the
following charges: Counts l and 3.

5. COURT APPROVAL REQUIRED', REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
1 l(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFVENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
inforrnation; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant’s sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255

(habeas petitions), and any right to file a motion for modification of sentence, including

_5_

 

 

\OO¢\]O'\UI-PL)J[\)»-¢

l\)l\)l\)[\)[\.)[\)[\)[\)[\)>-l)-¢»-)-l)-‘)-¢)-¢o-a»-»)-‘
OC\IO\Lh-I>WN'_‘O\DOQ\]C\Lh-l>b~>l\)>-‘O

 

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 6 of 10

under Title 18, United States Code, Section 3582(c). This waiver shall result in the
dismissal of any appeal, collateral attack, or other motion the defendant might file
challenging the conviction, order of restitution or forfeiture, or sentence in this case. This
waiver shall not be construed to bar an otherwise-preserved claim of ineffective assistance
of counsel or of “prosecutorial misconduct.” (as that term is defined by Section II.B of
Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

c. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which

_6_

 

\OOO\]O\U'IJ>L»J[\)»-

[\) [\) [\) [\) l\) [\) [\) [\) [\) >-1 id r-l >- »-1 )-¢ )-‘ r-l )-‘ »--1
00 \l O'\ U! -P 03 l\) *-‘ 0 \O 00 \] O'\ U`I -l> UJ l\) v-‘ O j

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 7 of 10

offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the
judgment
9. ELEMENTS
Use of a Firearm in Relation to a Crime of Violence
On or about July 17, 2018, in the District of Arizona:
1. The defendant committed the crime of Hobbs Act Robbery, a crime of
violence, as charged in Count 1 of the Indictment; and
2. The defendant knowingly brandished and discharged a firearm during and in
relation to that crime.

10. FACTUAL BASIS

a. The defendant admits that the following facts are true and that if this matter
were to proceed to trial the United States could prove the following facts beyond a
reasonable doubt:

On or about July 17, 2018, I, Armando Pablo Ochoa, along with Ryan Pearson,
while on the Tonto Apache Indian Reservation, within the District of Arizona, did
intentionally commit the crime of Hobbs Act Robbery while each of us was armed with a
firearm. Specifically, Ryan Pearson and l went into the Mazatal Casino, armed with
firearms. We approached employees of the casino and brandished our firearms We then
each fired the firearm we were carrying to threaten the employees to force them to open a
vault. Once the vault was open, we removed approximately $650,000.00 in United States
currency, which had travelled in interstate commerce. We subsequently fled the casino
with the United States currency.

b. The defendant shall swear under oath to the accuracy of this statement and,
if the defendant should be called upon to testify about this matter in the future, any

intentional material inconsistencies in the defendant’s testimony may subject the defendant

_7_

 

 

 

\CO¢\]O\Ul-bb~)[\.)»-l

N l\) [\) N l\)'[\) N [\) [\) )-1 )--a r»-¢ )-\ )-1 )-\ >--‘ »-1 »-\ r-¢
OC\]O\U'l-I>WNP-‘O\DOQ\]O’\U\-PUJ[\)*_‘O

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 8 of 10

to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement
APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attomey. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attomey.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines. 7

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

. This written plea agreement, and any written addenda filed as attachments to this

_g_

 

 

\DOQ\]O\U`l-PL»JN»-¢

[\) l\) N N [\) N l\) [\) l\) »-l >-l )- v-» o-* >-1 )-¢ »-¢’/ >--a r--e
00 \l C\ Ul -l> L)J l\) *_‘ O \O 00 \l O'\ U1 -I> 03 l\) t'~‘ C

 

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 9 of 10

plea agreement contain all the terms and conditions of the plan Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement are null
and void and have no force and effect

l am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this
plea agreement

/LZ?MQ

Date ARMANDO PABLO OCHOA
Defendant

APPROVAL OF DEFENSE COUNSEL

 

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement
I concur in the entry of the plea as indicated above and that the terms and conditions set

forth in this agreement are in the best interests of my client I agree to make a bona fide

 

 

\OOC\]O`\U\-l>£)->N»-a

l\.)[\)[\)[\)[\)[\)[\)[\)[\)>_l)->-\)-‘»-l>-\>-lr-d>-a)-\
OO\IO\U`I-PL»J[\)*-‘O\DOQ\lO’\K/\-§WN*-‘O

 

Case 2:18-cr-01169-S|\/|B Document 48 Filed 03/04/19 Page 10 of 10

effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

n /.z=»\ /.xo/s
Date

 

 

Attomey or Defendant

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement l agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.
ELIZABETH A. STRANGE

First As stant United States Attomey
Distr f Arizona

    

   

11-27. 16
Date d 63

 

Assistant U. S. Atto ey

  

ACCEPTANCE BY THE COURT

01 »l/ 19

ate

 

ited States District Judge

_1()_

 

